                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

WILLIAM PAUL ALEXANDER,

       Petitioner,

v.                                                                CV No. 21-00599 MV/CG

WARDEN, C.N.M.C.F.,

       Respondent.

                            ORDER TO CURE DEFICIENCIES

       THIS MATTER is before the Court on Petitioner William Paul Alexander’s pro se

Petitioner Under Extraordinary Circumstances to Allow-or-Reinstate Time for Petitioner

to be Able to File His 2254 Federal Habeas Corpus Petition (the “Petition”), (Doc. 1),

filed June 29, 2021. The Court determines that the Petition is deficient as follows:

       (1)    Mr. Alexander has not paid the $5 filing fee or filed an Application to

              Proceed in the District Court Without Prepaying Fees and Costs; and

       (2)    the Petition expresses an intent to proceed under 28 U.S.C. § 2254, but it

              is not in proper federal form for a § 2254 habeas corpus petition. (Doc. 1

              at 1).

        Mr. Alexander must cure these deficiencies if he wishes to pursue his claims.

The deficiencies must be cured within thirty (30) days of entry of this Order. Mr.

Alexander must include the civil action number, CV 21-00599 MV/CG on all papers he

files in this proceeding. If Mr. Alexander fails to cure the deficiencies within thirty (30)

days, the Court may dismiss this proceeding without further notice. This Order does not

constitute an extension of time to file or a determination of the timeliness under 28

U.S.C. § 2244(d) of any § 2254 petition for writ of habeas corpus and the Court
reserves ruling on the statute of limitations issue.

       IT IS ORDERED that, by no later than July 30, 2021, Mr. Alexander cure the

above-listed deficiencies by (1) paying the $5 filing fee or submitting an Application to

Proceed in the District Court Without Prepaying Fees and Costs, and (2) filing a petition

for writ of habeas corpus under 28 U.S.C. § 2254 in proper form.

       IT IS FURTHER ORDERED that the Clerk of the Court is directed to mail to Mr.

Alexander, together with a copy of this order, (1) two copies of an Application to

Proceed in the District Court without Prepaying Fees and Costs under 28 U.S.C. §

1915, with instructions, and (2) a form petition for writ of habeas corpus under 28 U.S.C.

§ 2254, with instructions.

       IT IS SO ORDERED.



                                    ______________________________
                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE




                                              2
